DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7 and 10-15 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Chiappetta (US 20100082193 A1).
Claim 1. Chiappetta teaches a robotic cleaner (Fig 6, robot 612) comprising:
a battery ([0069]… check its battery level at each event [0086] battery);
a motor ([0035] drive components);
at least one wheel ([0064] The autonomous vehicle may also improve its cleaning function by merging the output from the wheel drop);
a cleaning device configured to perform cleaning work ([0066] Once commanded (either immediately or on a p9redefined schedule), the autonomous vehicle can be signaled to begin its cleaning cycle.); and
a processor configured to:
determine a first zone in an entire space as an available cleaning zone based on a residual capacity of the battery and a location of a charging device
([0064] As the autonomous vehicle moves about a working area, measuring the azimuth and elevation of the various points detected, it can create a map of the area, thus determining its location within a given space. With this information, it can fuse data from all of its on-board sensors and improve cleaning or other task efficiency. 
[0066]-[0072] The autonomous vehicle 612 is moving in a direction M within room A when its power level drops below a predetermined level, requiring its return to a base charging station 622… The autonomous vehicle 612 can, in certain embodiments, check its battery level at each event, storing that value in its microprocessor), and
control the motor to rotate the at least one wheel to move the  robotic cleaner to the charging device while controlling the cleaning device to perform the cleaning work for the first zone
([0066]-[0072] After charging is complete, the autonomous vehicle can traverse roughly back to the place it left off and resume cleaning... The autonomous vehicle 612 is moving in a direction M within room A when its power level drops below a predetermined level, requiring its return to a base charging station 622…Thus, if room A is carpeted but room B is uncarpeted, the autonomous vehicle can adjust its cleaning as it moves from room A to room B. Upon detecting a second signal (in this case, signal 622b) the autonomous vehicle can, in certain embodiments, completely disregard the first signal 622a received when its return to the base station 622 began. Using new signal 622b as a heading, it begins moving toward that signal 622b. The autonomous vehicle 612 can, in certain embodiments, check its battery level at each event, storing that value in its microprocessor.).

Claim 3. Chiappetta teaches the robotic cleaner of claim 1, wherein the processor is configured to: determine the first zone in the entire space as the available cleaning zone based on the residual capacity of the battery and the location of the charging device when the residual capacity of the battery is a predetermined threshold or less during the cleaning work for the entire space
([0069] The autonomous vehicle 612 can, in certain embodiments, check its battery level at each event, storing that value in its microprocessor. Over time, the autonomous vehicle can thereby create a table of battery levels at each event (and battery level change from event to event), and be able to accurately determine precise battery power remaining at each transmitter location.
[0070] Once the autonomous vehicle is traversing room B (shown in phantom as 612'), it will eventually determine, based on battery level, time, or other factors, to follow the heading provided by signal 622b, and continue its return to its base station 622.).

Claim 4. Chiappetta teaches the robotic cleaner of claim 1, further comprising a display (Fig 22, [0094] display 310),
wherein the processor is configured to control to display information about the first zone on the display
([0095] In accordance with certain embodiments of the present teachings, the remote control 370, can also display a status screen such as that illustrated in FIG. 22. The status screen can have a variety of formats for informing the user how much of a scheduled cleaning has been completed.).

Claim 5. Chiappetta teaches the robotic cleaner of claim 1, further comprising a communication interface, wherein the processor is configured to control to transmit information about the first zone to an external electronic device through the communication interface ([0091] a remote control 370 to communicate with the autonomous vehicle 12 and/or the transmitter 200.).

Claim 7. Chiappetta teaches the robotic cleaner of claim 1, further comprising:
an input interface ([0092] remote control 370); and
a communication interface ([0092] The system can identify this room via an encoded and/or modulated emitted signal from a nearby transmitter.),
wherein the processor is configured to:
control the motor to rotate the at least one wheel the positional movement to move the robotic cleaner to the charging device while executing controlling the cleaning device to perform the cleaning work for a second zone by driving the driving device and the cleaning device when receiving a cleaning work command for the second zone through the input interface or the communication interface
([0092] In FIG. 19A, the display 310 displays a variety of room types to be cleaned by the autonomous vehicle. In the illustrated embodiment, the user can locate himself and the remote control 370 in a work area to be cleaned and select from a number of room type choices, such as bedroom, office, kitchen, utility room, living room, dining room, bathroom, and hallway.
([0066] Once commanded (either immediately or on a predefined schedule), the autonomous vehicle can be signaled to begin its cleaning cycle. The autonomous vehicle undocks from its base/charging station and begins cleaning the closest or first room on the programmed list.)).

Claim 10 Chiappetta teaches the robotic cleaner of claim 1, further comprising a communication interface, wherein the processor is configured to control to transmit information about the first zone to an external first robotic cleaner through the communication interface
(([0092] In FIG. 19A, the display 310 displays a variety of room types to be cleaned by the autonomous vehicle. In the illustrated embodiment, the user can locate himself and the remote control 370 in a work area to be cleaned and select from a number of room type choices, such as bedroom, office, kitchen, utility room, living room, dining room, bathroom, and hallway.
([0066] Once commanded (either immediately or on a predefined schedule), the autonomous vehicle can be signaled to begin its cleaning cycle. The autonomous vehicle undocks from its base/charging station and begins cleaning the closest or first room on the programmed list.)).
).
Claim 11 Chiappetta teaches the robotic cleaner of claim 1, further comprising a communication interface, wherein the processor is configured to: receive information about a second zone from an external first robotic cleaner through the communication interface, and determine the first zone, which does not overlap the second zone, in the entire space, as the available cleaning zone based on the residual capacity of the battery and information about the second zone
([0041] The transmitter 120 emits two signals 122a, 124a (depicted graphically by a plurality of arrows) into the two rooms 136, 138, respectively. The signals 122a, 124a can be configured to not overlap each other, thus providing a distinct signal on each side of the door centerline 130.).

Claim 12 Chiappetta teaches the robotic cleaner of claim 11, wherein the processor is configured to control to transmit the information about the first zone and the information about the second zone to an external second robotic cleaner through the communication interface
([0092] In FIG. 19A, the display 310 displays a variety of room types to be cleaned by the autonomous vehicle. In the illustrated embodiment, the user can locate himself and the remote control 370 in a work area to be cleaned and select from a number of room type choices, such as bedroom, office, kitchen, utility room, living room, dining room, bathroom, and hallway.
([0066] Once commanded (either immediately or on a predefined schedule), the autonomous vehicle can be signaled to begin its cleaning cycle. The autonomous vehicle undocks from its base/charging station and begins cleaning the closest or first room on the programmed list.).

Claim 13 Chiappetta teaches a method of controlling a robotic cleaner (Fig 6, robot 612), the method comprising:
determining a first zone in an entire space as an available cleaning zone based on a residual capacity of a battery of the robotic cleaner and a location of a charging device
([0064] As the autonomous vehicle moves about a working area, measuring the azimuth and elevation of the various points detected, it can create a map of the area, thus determining its location within a given space. With this information, it can fuse data from all of its on-board sensors and improve cleaning or other task efficiency. 
[0066] Once commanded (either immediately or on a predefined schedule), the autonomous vehicle can be signaled to begin its cleaning cycle. The autonomous vehicle undocks from its base/charging station and begins cleaning the closest or first room on the programmed list. ([0067]-[0072] The autonomous vehicle 612 is moving in a direction M within room A when its power level drops below a predetermined level, requiring its return to a base charging station 622… The autonomous vehicle 612 can, in certain embodiments, check its battery level at each event, storing that value in its microprocessor)); and
controlling a motor of the robotic cleaner to rotate at least one wheel of the robotic cleaner to move the robotic cleaner to the charging device while controlling a cleaning device of the robotic cleaner to perform cleaning work for the first zone
([0067]-[0072] The autonomous vehicle 612 is moving in a direction M within room A when its power level drops below a predetermined level, requiring its return to a base charging station 622…Thus, if room A is carpeted but room B is uncarpeted, the autonomous vehicle can adjust its cleaning as it moves from room A to room B. Upon detecting a second signal (in this case, signal 622b) the autonomous vehicle can, in certain embodiments, completely disregard the first signal 622a received when its return to the base station 622 began. Using new signal 622b as a heading, it begins moving toward that signal 622b. The autonomous vehicle 612 can, in certain embodiments, check its battery level at each event, storing that value in its microprocessor.).

Claim 14. Chiappetta teaches the method of claim 13, further comprising:
determining whether the residual capacity of the battery is a predetermined threshold or less during performing the cleaning work for the entire space, wherein the determining of the first zone in the entire space as an available cleaning zone is executed when the residual capacity of the battery is the predetermined threshold or less during performing the cleaning work for the entire space
([0069] The autonomous vehicle 612 can, in certain embodiments, check its battery level at each event, storing that value in its microprocessor. Over time, the autonomous vehicle can thereby create a table of battery levels at each event (and battery level change from event to event), and be able to accurately determine precise battery power remaining at each transmitter location.
[0070] Once the autonomous vehicle is traversing room B (shown in phantom as 612'), it will eventually determine, based on battery level, time, or other factors, to follow the heading provided by signal 622b, and continue its return to its base station 622.).

Claim 15 Chiappetta teaches a non-transitory machine-readable storage medium, which stores a program for executing a method of controlling a robotic cleaner (Fig 6, 612), wherein the method comprises:
determining a first zone in an entire space as an available cleaning zone based on a residual capacity of a battery of the robotic cleaner and a location of a charging device
([0064] As the autonomous vehicle moves about a working area, measuring the azimuth and elevation of the various points detected, it can create a map of the area, thus determining its location within a given space. With this information, it can fuse data from all of its on-board sensors and improve cleaning or other task efficiency. 
[0066] Once commanded (either immediately or on a predefined schedule), the autonomous vehicle can be signaled to begin its cleaning cycle. The autonomous vehicle undocks from its base/charging station and begins cleaning the closest or first room on the programmed list. ([0067]-[0072] The autonomous vehicle 612 is moving in a direction M within room A when its power level drops below a predetermined level, requiring its return to a base charging station 622… The autonomous vehicle 612 can, in certain embodiments, check its battery level at each event, storing that value in its microprocessor)); and

controlling a motor of the robotic cleaner to rotate at least one wheel of the robotic cleaner to move the robotic cleaner to the charging device while controlling a cleaning device of the robotic cleaner to perform cleaning work for the first zone
([0067]-[0072] The autonomous vehicle 612 is moving in a direction M within room A when its power level drops below a predetermined level, requiring its return to a base charging station 622…Thus, if room A is carpeted but room B is uncarpeted, the autonomous vehicle can adjust its cleaning as it moves from room A to room B. Upon detecting a second signal (in this case, signal 622b) the autonomous vehicle can, in certain embodiments, completely disregard the first signal 622a received when its return to the base station 622 began. Using new signal 622b as a heading, it begins moving toward that signal 622b. The autonomous vehicle 612 can, in certain embodiments, check its battery level at each event, storing that value in its microprocessor.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta In view of Kim (US 20110241616 A1).
Claim 2. Chiappetta teaches the robotic cleaner of claim 1, and further discloses the process of wireless charging capabilities and the ability to charge wirelessly ([0083]-[0086]) but does not specifically disclose wherein the robotic cleaner is configured to receive charging power from the charging device when the robotic cleaner is located within a charging region of the charging device.
However, Kim Teaches the process of a robotic cleaner configured to receive charging power from the charging device when the robotic cleaner is located within a charging region of the charging device ([0021] The battery controller may detect a location of the wireless power transmitter and may move the robot cleaner towards the wireless power transmitter to charge the battery, when the battery is to be charged and wireless charging is not available in the detected location.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use of a robotic cleaner configured to receive charging power from the charging device when the robotic cleaner is located within a charging region of the charging device as taught by Kim within the system of Chiappetta for the purpose of enhancing the system to have readily available, alternative source of power when the cleaner is not within the vicinity of a docking station.



Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta In view of Schriesheim (US 20180344116 A1).
Claim 6. Chiappetta teaches the robotic cleaner of claim 1, further comprising a display and a communication interface, wherein the processor is configured to obtain an indication of completion percentage ([0095]) but does not specifically disclose  determine a completion time of the cleaning work for the first zone based at least in part on at least one of the residual capacity of the battery and or information about the first zone, and control to execute perform at least one of an operation of displaying the determined completion time on the display and or an operation of transmitting the determined completion time to an external electronic device through the communication interface.
However, Schriesheim teaches the process of determining a completion time of the cleaning work for the first zone based at least in part on at least one of the residual capacity of the battery and or information about the first zone, and control to execute perform at least one of an operation of displaying the determined completion time on the display and or an operation of transmitting the determined completion time to an external electronic device through the communication interface
([0058] During a cleaning mission, the autonomous cleaning robot 708 tracks (710) its status, including its location, any operational events occurring during cleaning, and a time spent cleaning. The autonomous cleaning robot 708 transmits (712) status data (e.g. one or more of location data, operational event data, time data) to a cloud computing system 706, which calculates (714), by a processor 742, time estimates for areas to be cleaned. For example, a time estimate could be calculated for cleaning room 106 by averaging the actual cleaning times for the room that have been gathered during multiple (e.g. two or more) prior cleaning missions for the room.
[0079] The optimized charge function would compare the estimated time remaining in a cleaning run to the estimated remaining charge of a battery of the autonomous cleaning robot.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use determining a completion time of the cleaning work for the first zone based at least in part on at least one of the residual capacity of the battery and or information about the first zone, and control to execute perform at least one of an operation of displaying the determined completion time on the display and or an operation of transmitting the determined completion time to an external electronic device through the communication interface as taught by Schriesheim within the system of Chiappetta for the purpose of enhancing the system to provide notification to a user of the status of the cleaner.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta In view of Park (KR 20160021991 A).
Claim 8. Chiappetta teaches the robotic cleaner of claim 7, and  further discloses a display ([0094]), and a signal which would indicate to the cleaner of potential obstacles ([0046]) but does not specifically disclose wherein the processor is configured to:
determine whether a movement of the robotic cleaner to the charging device is possible after a completion of the cleaning work for the second zone in consideration based on the residual capacity of the battery and the location of the charging device when receiving the cleaning work command for the second zone, and control to display information corresponding to the determination whether the movement of the robotic cleaner to the charging device is possible on the display.
However, Park teaches the process of determining whether a movement of the robotic cleaner to the charging device is possible after a completion of the cleaning work for the second zone in consideration based on the residual capacity of the battery and the location of the charging device when receiving the cleaning work command for the second zone, and control to display information corresponding to the determination whether the movement of the robotic cleaner to the charging device is possible on the display (Page 4 Further, the communication unit 5 can transmit and receive the virtual guard and the entry restriction signal forming the virtual wall. When the cleaning robot 200 travels, the virtual guard forms a virtual wall by transmitting an entry restriction signal to the connection path between the current cleaning area and the specific area. The communication unit 5 receives the entry restriction signal, It is possible to prevent entry into this specific area.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the movement of robotic cleaner  for the second zone as taught by Park within the system of Chiappetta for the purpose of enhancing the system to notify a user that a specific room designated for cleaning is restricted.

Claim 9 . Chiappetta teaches the robotic cleaner of claim 7, and  further discloses a display ([0094]), and a signal which would indicate to the cleaner of potential obstacles ([0046]) but does not specifically disclose wherein the processor is configured to: determine whether a movement of the robotic cleaner to the charging device is possible after a completion of the cleaning work for the second zone based on the residual capacity of the battery and the location of the charging device when receiving the cleaning work command for the second zone is received, and control to transmit information corresponding to the determination whether the movement of the robotic cleaner to the charging device is possible to an external electronic device through the communication interface.
However, Park teaches the process of determining whether a movement of the robotic cleaner to the charging device is possible after a completion of the cleaning work for the second zone based on the residual capacity of the battery and the location of the charging device when receiving the cleaning work command for the second zone is received, and control to transmit information corresponding to the determination whether the movement of the robotic cleaner to the charging device is possible to an external electronic device through the communication interface.
 (Page 4 Further, the communication unit 5 can transmit and receive the virtual guard and the entry restriction signal forming the virtual wall. When the cleaning robot 200 travels, the virtual guard forms a virtual wall by transmitting an entry restriction signal to the connection path between the current cleaning area and the specific area. The communication unit 5 receives the entry restriction signal, It is possible to prevent entry into this specific area.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use of determining whether a movement of the robotic cleaner to the charging device is possible after a completion of the cleaning work for the second zone as taught by Park within the system of Chiappetta for the purpose of enhancing the system to notify a user that a specific room designated for cleaning is restricted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689